


Exhibit 10.58
Amendment No. 1 to Collaboration Agreement


This amendment to the Collaboration Agreement (this “Amendment”) is made and
entered into as of the 24th day of January, 2012 (the “Execution Date”), by and
between Amgen Inc., a Delaware corporation with a place of business at 1 Amgen
Center Drive, Thousand Oaks, CA 91320 (“Amgen”), and Glaxo Group Limited,
registered in England as company number 305979, doing business as
“GlaxoSmithKline” and having its principal office at Glaxo Wellcome House,
Berkley Avenue, Greenford, Middlesex, UB6 0NN, United Kingdom (“GSK”).


WITNESSETH:


WHEREAS, GSK and Amgen entered into a Collaboration Agreement dated July 27,
2009 (the “Agreement”), governing GSK's rights to commercialize Ivory in the
Collaboration Territory; and
    
WHEREAS, the Parties desire to amend the Agreement with respect to certain
matters relating to Product Trademarks and brand security, among other things,
pursuant to Section 16.19 of the Agreement, as set forth below.


NOW THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, the Parties agree as follows:


1.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.



2.
Section 10.2 is hereby deleted in its entirety and replaced with the following
language:



“Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto. The Parties will develop and implement an
anti-counterfeiting strategy with respect to Ivory in the Collaboration
Territory, including the following elements: (i) agreement on a counterfeit
incident management process enabling the most effective response to incidents of
suspected counterfeit Ivory and (ii) using a risk-based approach, identification
of countries in the Collaboration Territory where Amgen will record its right to
use the Product Trademark with the applicable governmental customs authorities
and provide authority training. In the event that a Party becomes aware of
suspected counterfeit Ivory in the Collaboration Territory, the Party with such
knowledge shall promptly notify the other Party in writing using reasonable
efforts to do so within five (5) business days, except in cases where local
law requires a more prompt response (e.g., with respect to an inquiry from a
local customs authority wherein response times may be very short), in which case
the Parties shall endeavor to give written notice more promptly. After
such written notice, the Parties shall confer and endeavor to reach consensus as
to a mutually acceptable response to the counterfeit Ivory in accordance with
the counterfeit incident management process agreed to by the Parties. Such
response may include further investigation, referral to drug regulatory
authorities and/or law enforcement, cooperation with customs authorities, test
purchases, obtaining of legal advice, sending a cease and desist letter and/or a
decision not to take any action. In the event that the Parties cannot
reach consensus as to the response to the counterfeit Ivory within sixty (60)
days after written notice, or sooner if specifically required to preserve the
right to act under Applicable Law, the Parties agree as follows: (i) Amgen will
have the first right to take action with respect to such counterfeit Ivory, but
only based on Product Trademarks and Amgen Housemarks, and shall not assert or
otherwise rely on GSK Housemarks without GSK's prior written consent; and (ii)
GSK will have the second right to take action with respect to such counterfeit
Ivory where Amgen decides not to act, but only based on GSK Housemarks, and
shall not assert or otherwise rely on Product Trademarks and/or Amgen Housemarks
without Amgen's prior written consent; provided, that, in each case, the other
Party will take reasonable steps, if and as directed by the Party wanting to
take action and at such Party's sole expense, with respect to such suspected
counterfeit Ivory. For the sake of clarity, nothing in this Section 10.2 shall
in any way limit, nor is intended to so limit, the rights of Amgen with respect
to any portion of the Ivory Intellectual Property as provided in other
provisions of this Agreement, unless expressly agreed by the Parties in
writing.”


3.
Section 9.11.3.2 of the Agreement is hereby amended to read in its entirety as
follows:



“To Amgen. GSK hereby grants to Amgen a non-exclusive, royalty-free license to
use the GSK Housemarks (i) as set forth in the Promotional Materials (including
monographs) solely to Detail Ivory in the Collaboration Scope in accordance with
the Brand Plan, Country Plans and this Agreement, and (ii) to the extent
permissible in accordance with Applicable Law, on the labeling, packaging and
package inserts for Ivory in the Collaboration Scope. Amgen's right to use the
GSK Housemarks will terminate, on a country-by-country basis, when GSK's rights
to promote Ivory in such country are

1

--------------------------------------------------------------------------------




terminated or expire; provided, that the license set forth in this Section
9.11.3.2 (To Amgen) will continue for a period of six (6) months thereafter to
permit Amgen to use and distribute its inventory of labeling, packaging, package
inserts and Promotional Materials (including monographs) containing GSK
Housemarks in such country (or, where the on-hand inventory as of such
termination or expiration of such labeling, packaging, package inserts or
Promotional Materials (including monographs) cannot practically be used within
such six (6) month period, such longer period as reasonably necessary to exhaust
such inventory, but in no event longer than twelve (12) months), in connection
with Amgen's Detailing of Ivory. Amgen will take all such steps as GSK may
reasonably request to give effect to the termination of the license to the GSK
Housemarks in the applicable country and to record any documents that may be
required to evidence the termination of such license.”
 
4.
The last sentence of Section 14.9.2 is amended to read in its entirety as
follows:

  
“Amgen's right to use the GSK Housemarks pursuant to Section 9.11.3.2  will
survive expiration or termination of the Agreement as set forth in Section
9.11.3.2.”


5.
The Parties agree to add Gibraltar to the list of countries set forth on the
Collaboration Territory Schedule.



6.
All other terms, conditions and provisions of the Agreement shall remain in full
force and effect except as otherwise provided herein. All references to the
“Agreement” therein shall mean the Agreement as amended by this Amendment.



7.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute a single instrument.



8.
This Amendment will be governed by, and enforced and construed in accordance
with, the laws of the State of New York without regard to its conflicts of law
provisions. The United Nations Convention for the International Sale of Goods
will not apply to the transactions contemplated herein.



  


[Remainder of page intentionally left blank - signature page to follow]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers or representatives.


AMGEN INC.


By: /s/ Rolf K. Hoffmann_______________


Name: Rolf K. Hoffmann


Title: Senior Vice President
International Commercial Ops




GLAXO GROUP LIMITED




By: /s/ Paul Williamson__________________


Name: Paul Williamson


Title: Corporate Director



3